Exhibit 16
                  UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF TEXAS
                         WACO DIVISION


SOLAS OLED LTD.,

                        Plaintiff,    Case No. 6:19-cv-00236-ADA

     v.

LG DISPLAY CO., LTD.,
LG ELECTRONICS, INC., and
SONY CORPORATION,

                        Defendants.



          DECLARATION OF RICHARD A. FLASCK IN SUPPORT OF
           SOLAS’S RESPONSIVE CLAIM CONSTRUCTION BRIEF
                                                           TABLE OF CONTENTS

I.         AGREED TERMS ................................................................................................................................. 1
II.        DISPUTED TERMS FOR ’137 PATENT ......................................................................................... 1
      A.      “a gradation current having a current value” (’137 patent claims 10, 36) ........................ 1
III.          DISPUTED TERMS FOR ’891 PATENT ..................................................................................... 1
      A. “a third thin film transistor which during driving its gate through a driving conductor
      taps a diode driving current at an output of said first current-driving transistor and
      supplies a current measuring- and voltage regulating circuit, said current measuring- and
      voltage regulating circuit providing to the data conductor a voltage signal which is
      dependent on a current measuring result and a voltage comparison” (’891 patent claims
      10, 15, 36, 37, 39) ........................................................................................................................................... 1
      B. “wherein all above mentioned elements of the driving circuit are located at a same
      side of said light emitting diode” (’891 patent claim 3) .................................................................... 2
IV.           DISPUTED TERMS FOR ’068 PATENT ..................................................................................... 6
      A. “formed on said plurality of supply lines along said plurality of supply lines” (’068
      patent claim 1)................................................................................................................................................. 6
      “connected to said plurality of supply lines along said plurality of supply lines” (’068
      patent claim 13) .............................................................................................................................................. 6
      B.      “patterned” (’068 patent claims 1, 13)........................................................................................... 7
      C.      “patterned together” (’068 patent claims 1, 13)......................................................................... 8
      D.      “feed interconnections” (’068 patent claims 1, 10, 12, 13, 17) ............................................ 10
V.         CONCLUSION .....................................................................................................................................10




                                                                                    i
                     TABLE OF EXHIBITS AND ABBREVIATIONS


    Ex 1 Document Description                                                      Abbreviation
     1    Declaration of Richard A. Flasck in support of Solas’s opening claim     Flasck. Decl.
          construction brief
     2    U.S. Patent No. 7,907,137                                                ’137 patent
     3    U.S. Patent No. 7,432,891                                                ’891 patent
     4    U.S. Patent No. 7,573,068                                                ’068 patent
     5    Parties’ joint revised list of terms/constructions dated March 6, 2020   Joint Chart
     6    Microsoft Computer Dictionary (3rd ed., 1997), definition of “signal”    MS Dict.
     7    McGraw-Hill Dictionary of Scientific and Technical Terms (4th ed.,       McGraw-Hill
          1989), definition of “data transmission line”
     8    Merriam-Webster Dictionary (avail. at www.merriam-webster.com,           Merriam-
          accessed Feb 2020), definitions of “along” and “together”                Webster
     9    Dictionary.com (avail. at www.dictionary.com, accessed Feb. 2020),       Dictionary.com
          definitions of “along” and “together”
    10    Defendant LG Display’s petition for inter partes review in IPR2020-      ’891 IPR Pet.
          00177 on the ’891 patent
    11    Defendant LG Display’s expert declaration by Dr. Hatalis in inter        ’891 IPR Decl.
          partes review in IPR2020-00177 on the ’891 patent
    12    U.S. Patent No. 5,106,652                                                ’652 patent
    13    U.S. Patent No. 5,981,317                                                ’317 patent
    14    U.S. Patent Appl. Pub. No. 2002/0101172                                  ’173 app. pub.
    15    U.S. Patent No. 7,250,722                                                ’722 patent
          Declaration of Douglas R. Holberg in support of Defendants’ opening      Holberg Decl.
          claim construction brief (Dkt. 67-2)




1
    Exhibits 1–15 submitted with Solas’s opening claim construction brief (Dkt. 68-2 to 68-16)

                                                   ii
I.         AGREED TERMS

1.         I understand that Solas and Defendants LG Display Co., LTD., LG Electronics, Inc., and

Sony Corporation (collectively, “Defendants”) have agreed to the following constructions:

      •    “luminance gradation” (’137 patent claims 10, 36) means “light emitting level”

      •    “supply lines” (’068 patent claims 1, 13) means “conductive lines supplying current or

           voltage”

II.        DISPUTED TERMS FOR ’137 PATENT

      A.      “a gradation current having a current value” (’137 patent claims 10, 36)

           Solas’s Proposed Construction                 Defendants’ Proposed Construction

 “gradation current” means “current conveying an actual current (not voltage) with a value
 information about a level”; thus, the full   corresponding to a luminance level
 construction is
 a current having a current value and
 conveying information about a level


2.         As Dr. Holberg acknowledges, currents and voltages are related to one another and occur

together in electronic circuits. Indeed, due to Ohm’s Law, current is proportional to voltage in

resistive circuits. In circuits comprising non-linear circuit elements, such as diodes and transistors,

the relationship between voltage and current is more complex than Ohm’s Law. Dr. Holberg is

correct that configurations can exist (the unconnected battery is Dr. Holberg’s example) where a

voltage can exist yet no current flows. However, he fails to mention at this point that any level of

current, large or small, in an electronic circuit requires a voltage. In fact, from a very fundamental

perspective, the voltage causes a current. Dr. Holberg admits this in para 26: “‘Voltage’ is the

potential energy required to move electrons from one point to another in a circuit. Ex. 2 at (IEEE




                                                  1
100) at 1260.” Electrons have a charge and move, creating a current, when they experience an

electric field (experience a voltage).

3.     Voltage is the causal agent; current is the result. A current or current signal is caused by a

voltage or voltage signal. Voltage can exist even at a time when no current is flowing. But current

cannot exist without a voltage. Any current, including any gradation current, is accompanied by

or associated with a voltage.

4.     Using Dr. Holberg’s water analogy: When watering the garden with a garden hose

connected to the house spigot, a) the higher the water pressure (voltage) at the house, the more

gallons per minute (current) is delivered by the hose, b) if the hose kinks (the resistance in Ohm’s

Law becomes infinite), flow stops even though the spigot is providing water pressure; we have

voltage without current. However, if the water pressure (voltage) at the house goes to zero (maybe

the water company has turned off your water to make pipe repairs in the street), the hose flow

(current) goes to zero. There is no way there can be a hose flow (current) without water pressure

(voltage). Further, if the house water pressure is intentionally varied up and down, we have a

pressure (voltage) signal. The resulting variation in hose flow is a flow (current) signal. It is the

variation in pressure (voltage) that regulates flow (current). There is no current signal without a

causal voltage signal.

5.     The description of the invention in the patent shows that the gradation current is related to

voltages. The gradation current is generated within the gradation signal generation unit from a

voltage using a “voltage-current converter.” (10:45–11:3.) This current supplies the electric

charges that charge the capacitor with “the voltage component Vdata appropriately corresponding

to the gradation signal (display data),” providing a “current/voltage conversion function.” (22:37–




                                                 2
54, 24:38–39.) The result of this process is a “gradation voltage” that is applied to the gate of the

drive transistor. (2:49–52, 11:4–13.)

6.      Ultimately, the gradation current signal used to program the pixel is caused by a voltage

signal. It is this voltage component that ultimately is captured on the gate of the drive transistor,

determining the current flowing from source to drain of the drive transistor. To have the correct

current flowing through the drive transistor and the OLED, the correct voltage (not current) must

be present on the gate of the drive transistor. The gradation current allows a voltage to be added

to the gate of the drive transistor.

7.      With the water analogy in mind: Currents (flow) and voltages (pressure) are inter-related

(see Holberg declaration para 27). Current (flow) is caused by voltage (pressure). The gradation

current is caused by voltage provided by the off-pixel circuitry. By forcing the gradation current

through the pixel circuitry, a voltage (a portion of the total voltage supplied by the off-pixel

circuitry) appears on the gate of the drive transistor. That voltage from the gradation current is

added to the threshold voltage provided during the pre-charge period. The sum of these two

voltages reside on the drive transistor gate during the OLED emission period to allow the correct

current to flow though the drive transistor and the OLED to emit the correct amount of light. (‘137

col 22:60-64) In essence, the gradation current is one method of adding a voltage to the drive

transistor gate. A POSITA would easily understand this.

8.      For these reasons, a POSITA would understand that a gradation current inevitably is caused

by and in turn causes voltages. A POSITA would understand that the claims cover gradation

currents that are associated with voltages and do not require that no voltages be present.




                                                 3
III.      DISPUTED TERMS FOR ’891 PATENT

     A.      “a third thin film transistor which during driving its gate through a driving
             conductor taps a diode driving current at an output of said first current-driving
             transistor and supplies a current measuring- and voltage regulating circuit, said
             current measuring- and voltage regulating circuit providing to the data
             conductor a voltage signal which is dependent on a current measuring result and
             a voltage comparison” (’891 patent claims 1, 3)

          Solas’s Proposed Construction                   Defendants’ Proposed Construction

 Plain and ordinary meaning. The claimed              The claimed “providing” by the current
 “providing” by the current measuring- and            measuring- and voltage regulating circuit
 voltage regulating circuit (“said current            (“said current measuring- and voltage
 measuring- and voltage regulating circuit            regulating circuit providing to the data
 providing to the data conductor a voltage            conductor a voltage signal which is dependent
 signal which is dependent on a current               on a current measuring result and a voltage
 measuring result and a voltage comparison”)          comparison”) is required to occur during
 is not required to occur during driving of the       driving of the third thin film transistor’s gate.
 third thin film transistor’s gate.

9.        Dr. Holberg does asserts that the claim language requires the claimed “providing” by the

current measuring- and voltage regulating (CMVR) circuit to occur during driving of the third

transistor’s gate. Indeed, as I explained my opening declaration, a POSITA would understand this

is not required at least because of the comma separating the functions of the third transistor and

the CMVR circuit. See Flasck Decl. ¶¶ 93–95. In my opinion, the claim language is dispositive on

this point. The phrase “during driving of [the] gate” appears twice in claim 1: (1) when referencing

the third transistor and (2) when the OLED is in the “off” state.” In both instances, it appears

explicitly. But the phrase “during driving of the gate” does not appear in the portion of the claim

describing the CMVR circuit:




                                                  4
10.     A POSITA would understand that the portion of the claim highlighted in blue to be

describing in a general way what the CMVR circuit does, possibly, but not necessarily during the

time that the third transistor’s gate is being driven. It is telling that the phrase “during driving of

the gate” first appears to describe the third transistor and then is repeated to describe the diode, but

does not appear to describe the CMVR circuit. Based on this claim language, a POSITA would

understand the inventors did not intend to limit the claimed “providing” by the CMVR circuit’s

operation to only a period when the third transistor’s gate is driven.

11.     Further, in claim 1, the phrase “during driving of the gate” is always associated with an

active verb: “taps,” “supplies,” and “acts.” But in the portion of the claim describing the CMVR

circuit, this phrase does not appear and the verb is the present participle “providing”:




                                                   5
12.    A POSITA would appreciate this difference and understand that the active verbs “taps,”

“supplies,” and “acts” are required to occur driving of the gate but that the past participle

“providing” is not required to occur during driving.

13.    I disagree with Dr. Holberg’s opinion that the ’891 patent specification and figure support

Defendants’ proposed constructions. See Holberg Decl. ¶¶ 57–61. None of these disclosures say

the claimed “providing” by the CMRV circuit must occur while the third transistor’s gate is being

driven, and a POSITA would not understand these disclosures in this way.

14.    A POSITA would understand from the specification and figure that second transistor T2

and third transistor T3 can be turned on at different times. See ’891 patent at 3:13–16 (“The gate

of the transistor T3 in the shown embodiment is also connected with the scanning signal conductor

A, as the gate of the transistor T2. However, it can be controlled by a separate drive conductor.”).

This is because T2 and T3 can be driven by different lines. If T2 and T3 were to always be driven

simultaneously, there would be no reason to provide separate conductor lines.




                                                 6
15.        A POSITA would therefore understand that the claim language, specification, and figure

could cover modes of operation where the claimed “providing” by the CMVR circuit is performed

whether or not the T3 gate is being driven. For example:

      (1) Fast Closed Loop Mode. The current is measured rapidly, and corrected during one (each)
          write cycle. The CMVR circuit provides a corrected voltage to D to be put on capacitor C
          and the gate of transistor T1. During the initial test period (at the beginning of each write
          cycle) Both transistors T2 and T3 are turned on. The closed loop system brings the drive
          current to the correct level, and then T2 and T3 are simultaneously turned off.

      (2) Storage Mode. Since the gates of transistors T2 and T3 can be driven independently, the
          entire matrix can be quickly calibrated, and the results stored for later use. In this matrix
          interrogation mode, T2 and T3 are not driven simultaneously. During at least some portion
          of the testing period, T3 will be turned on when T2 is turned off. During this period, it
          would make no sense for the CMVR circuit to send a voltage to line D, since this voltage
          would be blocked by T2 being turned off.

16.        Regardless, Dr. Holberg does not identify any disclaimer in the specification and figure

that requires the claimed “providing” by the CMVR circuit must necessarily occur only while the

gate of transistor T3 is being driven. And certainly this is not required by the claim language for

the reasons explained above and in my opening declaration.

      B.      “wherein all above mentioned elements of the driving circuit are located at a
              same side of said light emitting diode” (’891 patent claim 3)

           Solas’s Proposed Construction                   Defendants’ Proposed Construction

 wherein all above mentioned elements of the           wherein all above mentioned elements of the
 driving circuit are electrically connected to         driving circuit are electrically connected to
 and physically located on the same side of the        the anode or cathode of said light emitting
 layers of said light emitting diode                   diode

17.        Dr. Holberg’s opinions for this “located at a same side” term miss the point. The parties

agree that the term includes electrical connection. The only dispute is whether the term also refers

to the physical location of the driving circuit elements. On this point, Dr. Holberg cannot

reasonably dispute that the plain meaning of “located on the same side of said light emitting diode”

includes some sense of physical location. That is how a POSITA would understand this claim


                                                   7
language in view of the intrinsic evidence. See Flasck Decl. ¶¶ 102–06. Nor does Dr. Holberg

identify any clear disclaimer or lexicography that would exclude physical location. See id. ¶¶ 107–

08. For example, the Applicant never redefined “located” to mean “electrically connected to,” as

required by Defendants’ construction. Thus, Defendants’ construction is incorrect and Solas’s

construction should be adopted.

18.    The intrinsic evidence makes clear that “located on a same side” means physically located

on the same side of the layers of the diode. For example, the claims and specification teach that

the purpose of having the driving circuit elements “located on the same side” is to avoid any

physical requirement to make vias or contract holes in the OLED organic layers. See ’891 cl. 1;

4:41–45, 1:45–50. Further, the specification emphasizes that by locating “all circuit parts at one

side of the LED element . . . a conventional layer sequence can be used during the manufacture.”

Id. at 2:28–30 (emphasis added). These references to a “conventional layer sequence” and “during

manufacture” clearly indicate to a POSITA that the term is describing the physical location of

elements relative to layers of the diode.

19.    Thus, the patent and the claim term is addressing a fundamentally physical issue. Cutting

through holes or vias in the OLED layer stack (e.g., using photolithography) are problems of

manufacturing and product yield. This is about physical structures, not only about which way

current flows in a diode. Dr. Holberg improperly and unnecessarily conflates the concepts of

electrical connection and physical location. See Holberg Decl. ¶¶ 62–64.

20.    The claim term is part of a longer limitation that recites: “wherein all above mentioned

elements of the driving circuit are located at a same side of said light emitting diode, so that no

contacts must be guided through a semiconductor material of the diode.” See ’891 patent, cl. 1.

For short, I will refer to refer the italicized language as “no through holes.” The no through holes




                                                 8
conduction supports Solas’s construction, which requires the circuit elements to electrically

connected to and physically located on the same side of the diode. Consider the four scenarios

depending on whether the circuit elements are (a) physically located on or (b) electrically

connected to, the same side of the diode:

          P1E1     The circuit elements are physically located on and electrically
                   connected to one side of the diode.

          P1E2     The circuit elements are physically located on one side of the diode,
                   but electrically connected to both sides of the diode.

          P2E1     The circuit elements are physically located on both sides of the diode,
                   but electrically connected to one side of the diode.

          P2E2     The circuit elements are physically located on and electrically
                   connected to both sides of the diode.


21.    Solas’s construction is scenario P1E1. This is the only scenario where the condition of “no

through holes” can be met. Because the circuity is physically on one side and all circuit electrical

connections go to only one OLED electrode, there is no need to form a through hole through the

OLED layer of the diode.

22.    In contrast, Defendants’ construction includes scenario P2E1. In this scenario, the circuit

elements are electrically connected to one side of the diode but physically located on both sides of

the diode. Importantly, in this scenario, the circuit elements would still be electrically connected

to each other. This is illustrated by the ’891 patent figure, which depicts connections between the

claimed “all above mentioned elements of the driving circuit” (e.g., capacitor, feedback coupling,

three transistors, and CMVR circuit):




                                                 9
23.    Because the circuit elements are physically located on both sides of the diode, a through

hole through the OLED layer must exist to electrically connect a portion of the circuity on one side

of the diode with a portion of the circuity on the other side of the diode. This is true even if the

circuit elements only connects with one OLED electrode. Therefore, scenario P1E2 violates the

“no through holes” condition.

24.    Scenarios P1E2 and P2E2 also violate this condition. In P1E2, all circuitry is physically on

one side but electrically connected to both sides of the diode. In this scenario, because conduct

must be made to both OLED electrodes, a through hole must exist. In P2E2, the circuit elements

are located on and electrically connected to both sides of the diode. In this scenario, portions of



                                                10
the circuit on one physical side can connect to the OLED electrode on that physical side, while the

portions of the circuitry on the second physical side can connect to the OLED electrode on that

second physical side. But the two portions of circuitry (on opposite physical sides) must connect

to each other. Therefore a through hole must exist. There is also the possibility with scenario

PE2E2 that each or both of the circuit portions connect to each or both electrodes of the OLED.

But even under these possibilities, a through hole must exist.

25.    Based on the analysis above, the only condition which allows no through holes is P1E1.

Or at least a POSITA would understand that that it is the condition most consistent with the no

through holes condition. Therefore, for no through holes to exist, all portions of the drive circuit

must be both (a) physically be on one side of the diode and (b) must electrically connected to that

side. To avoid the necessity of a through hole the drive circuitry must be on the same side of the

OLED both physically and electrically. Solas’s proposed construction is correct.

26.    I have reviewed the prosecution history of the ’891 patent, including the portions relied on

by Dr. Holberg, and disagree that there is any disclaimer or lexicography. See Holberg Decl. ¶¶

65–68. For example, the Applicant explained during prosecution that claim 3 “is not just about

the physical layers, but about the circuit elements.” ’891 FH at 152–53. This means that the

limitation is about both physical layering and electrical connections—not “just” about the physical

layers. Nor does the Applicant’s statement that the limitation is “clearly shown in the drawings”

operate as a disclaimer. In the same Office Action, the Applicant noted that the “interrelations

between a circuit structure and a physically layering are trivial[.]” Id. at 153–54. A POSITA would

view the circuit diagram in view of the ’891 patent claims and specification, which teach that

locating the circuit elements on the same side of the diode is to avoid the necessity of having

through holes through the OLED layer and to address problems of manufacturing and product




                                                11
yield. Thus, the circuit diagram, in context, informs a POSITA that the circuit elements would be

physically located on the same side of the diode

IV.        DISPUTED TERMS FOR ’068 PATENT

      A.      “formed on said plurality of supply lines along said plurality of supply lines”
              (’068 patent claim 1)

              “connected to said plurality of supply lines along said plurality of supply lines”
              (’068 patent claim 13)

               Term                     Solas’s Proposed                Defendants’ Proposed
                                         Construction                       Construction

 “formed on said plurality        formed on said plurality of       formed on said plurality of
 of supply lines along said       supply lines over the length or   supply lines over the length of
 plurality of supply lines”       direction of said plurality of    said plurality of supply lines
                                  supply lines

 “connected to said plurality connected to said plurality of        connected to said plurality of
 of supply lines along said   supply lines over the length or       supply lines over the length of
 plurality of supply lines”   direction of said plurality of        said plurality of supply lines
                              supply lines

27.        Dr. Holberg’s declaration improperly conflates the two limitations and ignores important

elements of context in both cases. The claim clearly refers to a plurality (a group of more than one)

of feed interconnectionss and to a plurality (a group of more than one) of supply lines. The claim

language does not place conditions, restrictions, or limitations on individual feed interconnects or

individual supply lines.

28.        As Dr. Holberg acknowledges, the patent discloses two relevant embodiments. The first

embodiment is shown here:




                                                  12
29.    In this first embodiment, the each feed interconnections 90 runs parallel to and is connected

to one of the supply lines (Zi). In fact, Fig 8 shows the feed interconnections formed directly on

the top surface of the supply line Zi.




30.    The second embodiment is shown below:



                                                13
31.    In this second embodiment, each feed interconnection 90 crosses and connects to each

supply line (Zi) at the crossovers C2.

32.    In this embodiment each feed interconnect runs along the plurality of supply lines at right

angles. Therefore, the plurality of feed interconnects connects to and runs along the plurality of

supply lines. The claim language is not referring to individual interconnections or lines. The claim

language refers to pluralities.

33.    Both embodiments comport with the claim language in both claim 1 and claim 13. A

POSITA would understand this.

34.    The Defendants appear to interpret their own construction as requiring forming or

connection over the entire length of the plurality of supply lines. A POSITA would not understand

this to be a requirement of the claims or of the invention that is described in the patent.

35.    Further, the patent describes the voltage drop problems mitigated by this aspect of the

invention at 2:9-22, 2:39-41, 3:64-4:3, and 20:12-19. In any circuit there will be a voltage drop

                                                 14
across an element equal to the resistance times the current. The more high conductance feed

interconnects mitigate voltage drops that would occur with thinner, higher resistance supply lines

that would be required to run the full width of a display (several thousand pixels). It is true,

however, that the feed interconnects do not need to run the full length of the supply lines to mitigate

the voltage drop problem. A POSITA would know this.

36.    Consider a case (shown annotated figure below) where the feed interconnection 90 stops

short of the last two pixels in the bottom row right. In the worst case here (where the feed

interconnection is formed directly over the supply line, the current for the final pixel would have

to flow through not one but two pixel length supply lines. Although there would be some minor

incremental voltage drop associated with the current traversing two lengths of pixel length supply

lines instead of one, that voltage drop would be insignificant in most cases. So even in this case,

the feed interconnection need not run along the entire length of the supply line to provide some

mitigation of the IR voltage drop.




                                                  15
16
      B.      “patterned” (’068 patent claims 1, 13)

           Solas’s Proposed Construction                Defendants’ Proposed Construction

 formed in one or more layers                       formed in a single layer

37.        Dr. Holberg does not separately address the term “patterned” but instead combines his

opinions for “patterned” and “patterned together.” See Holberg Decl. ¶¶ 89–115. Thus, I respond

to his opinions for both terms under the “patterned together” term below.

38.        But I note that Dr. Holberg makes an important admission in his opinions. He opines that

“it’s clear to a POSITA that the ’068 patent uses ‘patterned’ to describe the formation of the display

panel layer by layer, consistent with its ordinary usage in the art.” Holberg Dec. ¶ 114. This

supports the opinions in my opening declaration that “patterned” is a known term of art with a

plain meaning to a POSITA. See Flasck Decl. ¶ 117. It also supports my opinion that the ’068

patent uses “patterned” consistent with its plain and ordinary meaning. See id. ¶ 118.

39.        Dr. Holberg’s statement also supports Solas’s proposed construction of “formed in one or

more layers” and undermines Defendants’ proposed construction of “formed in a single layer.” In

particular, Dr. Holberg’s statement that “patterned” refers to the “formation of the display panel

layer by layer” implies that “patterning” can be applied to a single layer or to multiple layers, such

as a stack. See id. ¶ 117. The phrase “layer by layer” implies that the structure being formed can

be a single or multiple layers. Indeed, if “patterned” were restricted to being formed in a single

layer (under Defendants’ proposed construction) it would not make sense to describe that single

layer as being formed layer by layer. Thus, Dr. Holberg’s statement contradicts Defendants’

proposed construction of “formed in a single layer.” Nor does Dr. Holberg identify any disclaimer

or lexicography that supports such extreme narrowing.




                                                  17
      C.      “patterned together” (’068 patent claims 1, 13)

           Solas’s Proposed Construction                   Defendants’ Proposed Construction

 patterned to fit together                            patterned at the same time

40.        Dr. Holberg opines that the term “patterned together” should be construed as “patterned at

the same time.” See Holberg Decl. ¶¶ 92, 114. This proposed construction repeats the claim term

“patterned.” Thus, Dr. Holberg (and Defendants’) construction is that “together” means “at the

same time.” By using “at the same time,” this construction imposes a strict requirement of temporal

simultaneity. This requirement is unjustified and contradicted by the ’068 patent.

41.        As discussed in my opening declaration, the plain and ordinary meaning of “together” does

not require temporal simultaneity or even close temporal proximity. See Flasck Decl. ¶¶ 120–25.

A POSITA would understand that in the context of the ’068 patent, elements are “patterned

together” if they are in close spatial proximity and designed to fit together in the display panel. See

id. This understanding is reflected in the ’722 patent discussed in my opening declaration. In the

’722 patent elements 294 and 298 have different functions and fill patterns. A POSITA would

therefore understand that they 294 and 298 require different materials and are different material

layers. Further, 294 and 298 are not stacked on each other. Therefore they were deposited at

different times; they are not the same layer. Yet, the ’772 patent states that 294 and 298 are

“patterned together.” This makes Dr. Holberg’s “formed at the same time from a single layer”

construction untenable. Instead, in the ’722 patent, 294 and 298 are formed to spatially conform

to each other’s shape. This is consistent with and further supports Solas’s construction.

42.        Further, the teachings of the ’068 patent contradict Defendants’ construction. In the patent,

the supply lines are “patterned together” with the sources and drains of the driving transistors. ’068

patent at cls. 1, 13; 2:52–53, 3:39–59. And in the patent, the scan lines are “patterned together”



                                                    18
with the sources and drains. Id. at cl. 14, 2:61–65 (“Preferably, a substrate according to claim 1,

further comprising a plurality of scan lines which are patterned together with the sources and drains

of the plurality of driving transistors and arrayed to cross the plurality of supply lines via the gate

insulating film.”), 3:39–59.

43.    Thus, the patent teaches that the supply lines, the scan lines and the transistor sources and

drain were all “patterned together.” The patent further teaches that the scan lines cross the supply

lines via the gate insulating film. Id. at 2:62–65, 3:39–59. Therefore, at the cross-overs, the scan

line is above the gate insulator and the gate insulator is above the supply line. Therefore, in my

opinion, the supply line layer was patterned before the gate oxide layer was patterned, and the gate

oxide layer was patterned before the scan line layer was patterned.

44.    In sum, in the patent’s preferred embodiment, the scan lines and the supply lines are both

(a) “patterned together” and (b) not patterned at the same time. The scan line layer and the supply

line layer are each distinct and separate layers. Therefore, in my opinion, “patterned together”

cannot mean “patterned at the same time.” Furthermore, “patterned” cannot mean “formed of the

same layer” or “formed in a single layer.” Dr. Holberg is simply wrong in his constructions for

both “patterned” and” patterned together.” These constructions are inconsistent with the ’068

specification, and would exclude preferred embodiments. I understand that constructions that

would exclude embodiments are rarely, if ever, correct.

45.    In contrast, the preferred embodiment is consistent with Solas’s construction. The scan

lines and supply lines are in close spatial proximity and designed to fit together in the display

panel. This supports Solas’s construction of “patterned together” as “patterned to fit together.”

Solas’s construction is correct and should be adopted.




                                                  19
      D.      “feed interconnections” (’068 patent claims 1, 10, 12, 13, 17)

           Solas’s Proposed Construction                 Defendants’ Proposed Construction

 conductive structures in a layer or layers that     conductive structures in a layer or layers
 provide connections to a source that supplies       different from the gates, sources and drains
 voltage and/or current                              that provide connections to a source that
                                                     supplies voltage and/or current

46.        I disagree with Dr. Holberg’s opinion that a POSITA would understand the term “feed

interconnections” to require that they be formed in layers that do not overlap with any of the layers

used to form the gates, sources and drains. I also see nothing in the specification that teaches this

is a requirement of the invention.

47.        For example, the summary of the invention section of the specification describes four

“aspects” of the invention. (4:16.) The summary only mentions forming feed interconnections

separately in its discussion of one of those aspects. (3:60–64.) That suggests that a POSITA would

understand that forming feed interconnections separately is not a mandatory feature of the

invention.

48.        Dr. Holberg argues that forming feed interconnections from layers different from the gates,

sources, and drains is important because the specification describes suppressing voltage drop and

signal delay as an object of the invention. But, he does not explain why that object could not be

achieved by feed interconnections that do share layers with one or more of the gates, sources, and

drains, and a POSITA would not understand that separately formed feed interconnections are

necessary to achieve this object.




                                                   20
V.     CONCLUSION

     I declare under penalty of perjury that the foregoing is true and correct.

     Executed April 3, 2020, in San Ramon, California.


                                              By:�4�
                                                 Richard A. Flasck




                                                      21
